UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION:
In Re: ) 19-32521
Preston L. Brown, Chapter 13
Debtor(s). Hon. Judge A. Benjamin Goldgar

NOTICE OF MOTION
TO: See attached list

On June 4, 2021, at 9:30 a.m., I will appear before the Honorable Judge A. Benjamin Goldgar, or
any judge sitting in that judge’s place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No —
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

Meeting ID and password. The meeting ID for this hearing is 160 817 7512 — the password is
623389. The meeting ID and further information can also be found on the Judge Goldgar’s web
page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

Movant: Preston L. Brown

By: Michael R. Colter, II
David M. Siegel & Assoc., LLC
790 Chaddick Drive

Wheeling, IL 60090

(847) 520-8100
mcolter@davidmsiegel.com

CERTIFICATE OF SERVICE

I certify that I served a copy of this notice and the attached motion on each entity shown
on the attached list at the address shown and by the method indicated on the list on April 27,
2021, before 5:00 p.m.
/s/ Michael R. Colter, Uf
Michael R. Colter, II

 
To the following persons or entities who have been served via electronic mail:
Patrick S. Layng, U.S. Bankruptcy Trustee
Glenn Stearns, Chapter 13 Trustee

To the following persons or entities who have been served via U.S. Mail:

Preston Brown
515 Madison St., #413
Waukegan, IL 60085

Nissan Motor Acceptance
PO Box 660366
Dallas, TX 75266

Title Lenders Inc

DBA USA Payday Loans
1541 NB Lewis Ave
Waukegan IL 60085

Portfolio Recovery Associates, LLC
c/o Capital One Bank (USA), N.A.
PO Box 41067

Norfolk VA 23541

Quantum3 Group LLC as agent for
CF Medical LLC

PO Box 788

Kirkland, WA 98083-0788

U.S. Department of Education
Claims Filing Unit

PO Box 8973

Madison, WI 53708-8973
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
In Re: ) 19-32521
Preston L. Brown, Chapter 13
Debtor(s). ) Hon. Judge A. Benjamin Goldgar
MOTION TO MODIFY PLAN

NOW COMES the Debtor, Preston L. Brown, by and through her attorney, David M.

Siegel & Associates, LLC, to present this Motion, and states as follows:

1)

2)

3)

4)

5)

6)

7)

This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating
Procedure 15(a) of the U.S. District Court for the Northern District of Illinois.

On November 15, 2019, Debtor filed a petition for relief under Chapter 13 of Title 11
USC and Glenn Stearns was appointed Trustee.

Debtor’s plan was confirmed May 22, 2020, with payments of $285.00 per month and
general unsecured creditors receiving not less than 10% of their claims.

Debtor lost his job in January 2021, due to the COVID-19 pandemic as there was less
need for technology staff in Waukegan Public Schools.

Debtor began working full time for Mequon-Theinsville Public Schools in late March
2021, and has been commuting to his job from Waukegan. Debtor will eventually move
to Wisconsin to live closer to work.

Debtor is now able to resume making payments to the trustee based on the amended I and
J (Exhibit A)..

Debtor seeks to modify his plan under 11 U.S.C. § 1329 to defer the current default and

to the end of the plan.
8) Debtor seeks to modify his plan under 11 U.S.C. § 1329 to lower the plan payment to
$205.00 per month.
9) Although Debtor qualifies for relief under the C.A.R.E.S. Act, he prefers to not prolong
the payments anymore than necessary.
10) The Debtor seeks this relief without the intent to defraud creditors.
WHEREFORE, the Debtor, Preston L. Brown, prays that this Honorable Court enter an
Order Modifying Debtor’s Chapter 13 Plan and for other such relief as the Court deems fair and
proper.
Respectfully Submitted,
/s/ Michael R. Colter, II

Michael R. Colter, II, A.R.D.C. #6304675
Attorney for the Debtor

 
